Citation Nr: 0424411	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  03-16 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
characterized by L-5 spondylolysis with grade II 
spondylolisthesis of L-5/S1, with bilateral neuroforaminal 
encroachment, greater on the right than the left at L-5/S-1, 
and mild degenerative changes.

2.  Entitlement to an initial evaluation for service-
connected thoracic spine disorder characterized as scoliosis 
with pain in excess of 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1954 to June 1958, 
and from August 1958 to April 1976.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.

The veteran and his wife provided testimony before a Veterans 
Law Judge at the RO in March 2004, of which a transcript is 
of record.

During the course of the current appeal, the RO granted 
service connection for chronic right medial and lateral 
epicondylitis, and assigned a 10 percent rating; chronic neck 
condition with myofascial stiffness, and assigned a 10 
percent rating; and chronic right ankle strain, residuals of 
fracture of the distal fibula, and assigned a noncompensable 
rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran argues that he fell during his many years on 
submarines and injured his low back.  While records show that 
he has at least one other fall, the service medical records 
do not confirm that allegation; however, in general, records 
for his submariner period are limited.  It is unclear that 
the veteran understands that he may provide collateral 
documentation of such falls from service comrades, 
contemporary correspondence, etc., if he is able to do so.  

The veteran now has numerous service-connected problems as 
delineated above, much of which has been granted during the 
pendency of this appeal .

It is unclear from the evidence now in the file as to when 
the veteran first developed low back problems and by what 
they were then manifested.

A VA examiner in March 2002 stated that there was no evidence 
that his current low back problems were due to inservice 
injuries.  No opinion was provided as to what, if any, 
relationship his low back complaints might have with any 
other complaints.

An extensive evaluation in October 2002 by a private 
neurological specialist reflected that the veteran was found 
to have complaints of low back pain with right leg symptoms.  
He had undergone a magnetic resonance imaging (MRI) in July 
2002.  In addition to the low back problems characterized by 
L-5 spondylolysis with grade II spondylolisthesis of L-5/S1, 
with bilateral neuroforaminal encroachment, greater on the 
right than the left at L-5/S-1, and mild degenerative 
changes, she specifically identified, on X-ray, the presence 
of "disc desiccation and mildly decreased disc height at 
every disc in the lumbar and lower thoracic spine".  
(emphases added).

In assessing the veteran's low back problems, the only theory 
upon which the claim has been addressed is whether the low 
back disability was present in service or whether arthritis 
was present within the appropriate presumptive period 
thereafter.  However, there has been neither medical opinion 
nor adjudicative consideration of secondary service 
connection under 38 C.F.R. § 3.310 or pursuant to the tenets 
of Allen v. Brown, 7 Vet. App. 439 (1995) which held that 
when aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen at 448. 

This must be addressed with regard to both an associative 
relationship between thoracic and low back problems, 
particularly since there is demonstrated degenerative change 
throughout both areas, but also with regard to the now other 
several service connected problems which may well have an 
impact on his low back, including those of both his thoracic 
and cervical spine areas or disabilities involving the right 
lower extremity which may precipitate gait problems.

Moreover, in rating the veteran's service-connected thoracic 
spine disorder, the RO initially assigned a 10 percent rating 
under Diagnostic Code 5299-5295, and more recently, assigned 
the continued 10 percent rating under 38 C.F.R. § 4,71a, 
Diagnostic Code 5291 (2003), limitation of motion of the 
dorsal spine.  This diagnostic code was eliminated due to a 
new general rating formula for diseases and injuries of the 
spine that became effective September 26, 2003.  A 
Supplemental Statement of the Case issued by the RO in 
October 2003 addressed both old and new criteria, citing the 
limitations of motion shown on VA examination.  However, it 
still did not address the implications of degenerative 
changes as they might impact on a potentially increased 
rating. 

The U. S. Court of Appeals for Veterans Claims held in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), that, in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court found that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  

The veteran has testified that he has weekly flare-ups of his 
thoracic and cervical back problems; and argues that the 10 
percent assigned for his thoracic problem does not adequately 
compensate for both limitation of motion and pain.

The Board also notes that the veteran is contesting the 
disability evaluation that was assigned following the grant 
of service connection with regard to the thoracic spine 
disability.  This matter, therefore, is to be distinguished 
from one in which a claim for an increased rating of a 
disability has been filed after a grant of service 
connection. 

The Court has observed that in the latter instance, evidence 
of the present level of the disability is of primary concern, 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (citing 
Francisco v. Brown, 7 Vet. App. 55 (1994)), and that as to 
the original assignment of a disability evaluation, VA must 
address all evidence that was of record from the date the 
filing of the claim on which service connection was granted 
(or from other applicable effective date).  See Fenderson, 12 
Vet. App. at 126-127 . Accordingly, the evidence pertaining 
to an original evaluation might require the issuance of 
separate or "staged" evaluations of the disability based on 
the facts shown to exist during the separate periods of time.  
Id.  That has not been done in this case.

Based on the evidence now in the file, the Board finds that 
additional development is required.  The case is remanded for 
the following actions:

1. The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, if 
the veteran can provide documentation 
with regard to inservice low back 
injuries, he should do so; if he has 
additional clinical records relating to 
the onset of low back problems, he should 
provide them; or if he has been seen 
recently by either private or VA 
physicians and pertinent records for such 
care are not in the file, he should 
obtain the records.  The RO should assist 
him in doing so, and these should be 
added to the claims file.

2.  The veteran should be scheduled for 
VA examinations by a neurologist and an 
orthopedist who have not previously 
evaluated him, to whom the claims file 
and all evidence must be made available 
prior to the examinations.

Both examiners should be asked to 
specifically address (a) all potential 
and/or possible etiologies for his lumbar 
spine problems; (b) what is the causal or 
contributory relationship between the 
veteran's service-connected disabilities 
and his lumbar spine problems; (c) what 
impaction, aggravation or other 
interaction has taken place, if any, 
between the lumbar spine problems and the 
other service-connected problems of 
cervical, thoracic and right lower 
extremity areas, considering both the 
provisions of 38 C.F.R. § 3.310 and the 
tenets of the Allen case, supra.  

A specific opinion should be provided as 
to how the arthritic changes in the 
thoracic and lumbar spines can be 
distinguished, and if they are 
indistinguishable, this should also be 
noted.  

A specific opinion should also be 
rendered as to how the symptoms radiating 
into the right lower extremity from the 
veteran's low back disability can be 
distinguished from those symptoms 
attributable to his service-connected 
right lower extremity disability.  

The examiners should provide the opinions 
in writing with detailed annotations to 
the pertinent evidence of record.  

3.  After completion of the above 
development, the RO should adjudicate the 
veteran's claim for service connection 
for lumbar spine disability including as 
secondary to service- connected 
disabilities, based on all the evidence 
of record and 38 C.F.R. § 3.310 and 
Allen.  The RO should also undertaken to 
rate the veteran's thoracic spine 
disorder utilizing all potentially 
applicable regulations and guidelines 
including pursuant to the tenets of 
Fenderson.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed. In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.

5.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  In 
particular, the SSOC should also contain 
all of the new laws and regulations 
applicable to the veteran's claim. An 
appropriate period of time should be 
allowed for response.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


